J-S08036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BRYAN C. TOMOVCSIK                      :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CAROLINE MAE SEQUIN-TOMOVCSIK           :
                                         :
                    Appellant            :        No. 1307 WDA 2019

                Appeal from the Order Entered July 15, 2019
           in the Court of Common Pleas of Westmoreland County
                    Civil Division at No(s): 40 of 2019-D

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                            FILED MAY 13, 2020

      Caroline Mae Sequin-Tomovcsik (“Wife”) appeals from the Order

denying her Motion to Open a Divorce Decree. We affirm.

      Wife and Bryan C. Tomovcsik (“Husband”) married on June 9, 2008. No

children were born during the parties’ marriage. On January 7, 2019, Husband

filed a Complaint in Divorce (the “Complaint”). On that same date, Husband

filed an Affidavit pursuant to 23 Pa.C.S.A. § 3301(d), which averred that the

marriage is irretrievably broken; “[t]he date of separation was on or after

December 5, 2016[;] and the parties have continued to live separate and

apart for a period of at least one year.” Affidavit, 1/7/19, at 1. The record

reflects that Wife, who currently resides in Florida, was served with the

Complaint and Affidavit on January 16, 2019.

      On February 6, 2019, Wife filed a Counter-Affidavit opposing the entry

of a divorce decree, stating that the parties have not lived separate and apart
J-S08036-20


for the required period of time, and there are outstanding economic claims

pending between the parties. Counter-Affidavit, 2/6/19, at 1. The Counter-

Affidavit stated that Wife’s economic claims may include alimony, division of

property, counsel fees and expenses. Id. However, Wife’s Counter-Affidavit

included the following acknowledgement:

            I understand that in addition to checking (b) [(claim for
      economic relief)] above, I must also file all of my economic
      claims with the Prothonotary in writing and serve them on
      the other party. If I fail to do so before the date set forth on the
      Notice of Intention to Request Divorce Decree, the divorce decree
      may be entered without further notice to me, and I shall be unable
      thereafter to file any economic claims.
Id. (emphasis added).        Wife did not file economic claims with the

Prothonotary, nor did she serve them upon Husband.

      On February 11, 2019, Husband filed a Notice of Intention to request

the entry of a divorce decree (“Notice of Intention”). The Notice of Intention

stated that Wife had “failed to answer the Complaint or file a Counter-Affidavit

to [Husband’s] § 3301(d) Affidavit. Therefore, on or after March 1, 2019,

[Husband] can request the [c]ourt to enter a final Decree in Divorce.” Notice

of Intention, 2/11/19, at 1. Husband included an Affidavit of Service indicating

that the Notice of Intention was mailed to Wife on February 8, 2019. The

Notice of Intention was mailed to the same address where Wife previously had

been served, by first-class mail and by certified mail, with a return receipt

requested. The return receipt reflects delivery of the Notice of Intention to




                                     -2-
J-S08036-20


Wife’s address on February 12, 2019, which was signed by “Laura Wendorf”

(“Wendorf”).

      On March 4, 2019, Husband filed a Praecipe to Transmit the Record for

entry of a Divorce Decree. Wife’s counsel entered his appearance on March

6, 2019.     However, Wife filed no responsive pleading to the Complaint in

Divorce, nor did she file with the Prothonotary any claim for economic

damages. The trial court entered the Divorce Decree on March 11, 2019.

      On March 20, 2019, Wife filed a Notice of Presentation of her Motion to

Set Aside the Divorce Decree. The trial court rescheduled presentation of the

Motion to March 28, 2019. On that date, the trial court directed the parties

to file memoranda on the issues presented. By an Order entered on July 15,

2019, the trial court denied Wife’s Motion to Set Aside. Thereafter, Wife filed

the instant timely Notice of Appeal, followed by a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

      Wife presents the following claim for our review: “Did the trial court err

by failing to open the Decree in Divorce pursuant to [Wife’s] Petition to Set

Aside the Divorce Decree?” Brief for Appellant at 6.

      Wife argues that she did not personally receive Husband’s Notice of

Intention. Id. at 16.   According to Wife, Husband mailed the Notice of

Intention, which afforded Wife twenty days to raise economic claims, “on

March 1, 2019.” Id. Wife acknowledges that Husband served Wife through

first-class mail, and by certified mail. Id. However, Wife points out that the


                                     -3-
J-S08036-20


return receipt for the certified Notice of Intention was signed by Wendorf, and

not by Wife. Id. at 17.

      Wife further argues that the trial court improperly applied a “literal”

interpretation of Pennsylvania Rule of Civil Procedure 440 (Service of Legal

Papers Other Than Original Process), when it found that the Notice of Intention

was properly mailed and delivered to Wife. Id. at 18.    Wife directs our

attention to this Court’s decision in Buckwalter v. Buckwalter, 310 A.2d
287 (Pa. Super. 1973), to support her claim that the Rules of Civil Procedure

must be viewed in a “common sense manner, and do not contemplate an

absurd result.” Brief for Appellant at 19 (quoting Buckwalter, 310 A.2d at

289). According to Wife, in Buckwalter, this Court declined to interpret the

Rules of Civil Procedure in a literal manner, as to the issue regarding notice of

a master’s hearing. Brief for Appellant at 20. Wife argues that, similar to

Buckwalter, the trial court in this case “interpreted the applicable Rules of

Civil Procedure in a literal manner to conclude that Wife had been given proper

notice of the Notice of Intention….” Id.

      Wife disputes that she ever received the Notice of Intention. Id. Wife

points out that the return receipt of the certified mailing did not include Wife’s

signature. Id.   According to Wife, she immediately served her Counter-

Affidavit, after which Husband proceeded to “race to the Courthouse” only

three days after the twenty-day Notice of Intention had lapsed. Id. at 21.

Wife additionally argues that “[a] trial court abuses its discretion by failing to


                                      -4-
J-S08036-20


vacate or open a divorce decree where a party was not afforded an opportunity

to pursue their equitable distributions claims, especially in instances where

the other party will not be prejudice[d], but will merely be required to prove

their case.” Id. at 23.

      In addressing an issue relating to the opening of a divorce decree, we

are guided by the following:

      Our standard of review over an order denying a motion to open or
      vacate a divorce decree requires us to determine whether an
      abuse of discretion has been committed. A motion requesting that
      a divorce decree be opened or vacated lies when the motion
      alleges the decree suffers from a fatal defect apparent upon the
      face of the record, was procured by either intrinsic or extrinsic
      fraud, should be voided in light of newly discovered evidence, or
      was entered by a court without subject matter jurisdiction.

Reece v. Reece, 66 A.3d 790, 791 (Pa. Super. 2013) (citation omitted); see

also 23 Pa.C.S.A. § 3332 (stating that a motion to open or vacate a divorce

decree “may lie where it is alleged that the decree was procured by intrinsic

fraud or that there is new evidence relating to the cause of action which will

sustain the attack upon its validity.”).

      In order to consider untimely-filed economic claims, the divorce decree

must be either opened or vacated. Justice v. Justice, 612 A.2d 1354, 1357

(Pa. Super. 1992). Petitions to open the decree must be filed within 30 days

of entry of the decree. Id. (citing 42 Pa.C.S.A. § 5505). During this 30-day

period,   the   court   holds   wide   discretion   to   modify   or   rescind   its

decree. Justice, 612 A.2d at 1357.




                                       -5-
J-S08036-20


      The trial court’s broad discretion is lost, however, if the court fails
      to act within 30 days. After this 30-day period, an order can only
      be opened or vacated if there is fraud or some other circumstance
      so grave or compelling as to constitute extraordinary cause
      justifying intervention by the court.
Id. (citations omitted).

      In Buckwalter, upon which Wife relies, a notice of the master’s hearing

was sent directly to wife, and not her attorney-of-record, and was returned to

the master undelivered. Buckwalter, 310 A.2d at 288. Nevertheless, the

master conducted a hearing without the presence of wife or her counsel. Id.

This Court concluded that “[w]hile, perhaps, the [m]aster’s mailing of the

notice to the wife literally complied with the Rules of Civil Procedure, the Rules

must be viewed in a common sense manner, and do not contemplate an

absurd result.” Id. at 289. Thus, this Court vacated the divorce decree, and

remanded so that the wife and her attorney could participate in the

proceedings. Id.

      Wife’s reliance on Roach v. Roach, 418 A.2d 742 (Pa. Super. 1980), is

similarly misplaced. In Roach, neither the defendant wife nor her attorney

was    notified of    a    divorce     proceeding     before     the    appointed

master. Roach, 418 A.2d at 743. Notice of a hearing, mailed to the wife,

was     returned      to    the      master,     undelivered      and      marked

“unknown.” Id. Nevertheless, the master proceeded with the hearing ex

parte. Id. at 744. Under these circumstances, this Court affirmed the trial




                                       -6-
J-S08036-20


court’s decision to open the divorce proceedings, discerning no abuse of

discretion. Id.

      Here, Husband served Wife with the Complaint in Divorce and Affidavit

at her address in Florida, and Wife did not dispute the use of that address for

service of process.     Wife made no allegation of fraud, but relied upon

Husband’s erroneous statement that Wife had not filed a counter-affidavit.

Nevertheless, in her Counter-Affidavit, Wife acknowledged that she was still

required to file all of her economic claims with the Prothonotary. The Counter-

Affidavit specifically stated that if Wife failed to file her economic claims with

the Prothonotary by the date set forth on the Notice of Intention, “the divorce

decree may be entered without further notice to me, and I shall be unable

thereafter to file any economic claims.” Counter-Affidavit, 2/6/19, at 1. The

record reflects that Wife filed no economic claims prior to March 1, 2019, the

date set forth on Husband’s Notice of Intention.

      Our review further discloses that the trial court failed to act on Wife’s

Motion to Open within 30 days after entry of the Divorce Decree. In denying

Wife relief, the trial court found that the Notice of Intention was mailed on

February 8, 2019, and that Wife did not dispute this date. See Trial Court

Opinion, 7/15/19, at 2. The trial court further found that Husband’s Praecipe

was filed on the 24th day after mailing the Notice of Intention, and “[t]hus,

under the literal language of the rule (providing that the notice was “mailed




                                      -7-
J-S08036-20


or delivered)[, Husband’s] counsel did not file the [P]raecipe prior to the

expiration of twenty days.”1 Id. As the trial court stated in its Opinion,

       the issue before the court is whether there are equitable reasons
       for opening the [D]ecree. Though [Wife] has moved in a timely
       manner to strike or open the [D]ecree, there is no basis under the
       pleadings on which to do so, as the court does not find fraud or
       other basis [sic] for opening the [D]ecree.

Trial Court Opinion, 7/15/19, at 2. Under these circumstances, we cannot

conclude that the trial court abused its discretion in denying Wife’s Motion to

set aside the Divorce Decree.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2020




____________________________________________


1Pennsylvania Rule of Civil Procedure 1920.42 states that the decree may not
be entered unless the notice of intention is mailed or delivered to the attorney
of record, or to the party against whom the decree is to be entered, at least
20 days prior to the date the praecipe to transmit the record is filed. Pa.R.C.P.
1920.42.



                                           -8-